                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF OREGON

 In re                                        )
 MICHELLE ANNE BARON                          ) Case No. 18-32159-tmb7
                                              )
                                              )
                                              ) Notice of Intent
                                              ) to Abandon
 Debtor(s)                                    )


 1. The trustee proposes, per 11 U.S.C. § 554, to abandon the following estate property:
 The debtor’s interest in the following limited liability companies, together with the real
 property titled to and held by those LLCs:

 RenX Group, LLC; RenX Group II LLC; Turning Leaf Homes LLC; Turning Leaf Homes II
 LLC; Turning Leaf Homes III LLC; Crimson Investment Group, LLC



 2. The trustee believes that (check all applicable sections):

    a. Such property is burdensome to the estate.

    b. There is no equity for the estate in such property.

    c. Such property is of inconsequential value to the estate.

 3. A brief description of the details relating to the checked sections in paragraph 2 is:
 see attached narrative




 4. The trustee certifies that either (check one):

    a. This is a no-asset case, and an Amended Inventory and Report of Assets will be promptly filed if
       appropriate; or

    b. Further administration of other assets is still required.



751 (12/1/2018)                             Page 1 of 2


                           Case 18-32159-tmb7         Doc 92       Filed 11/18/19
 NOTICE IS GIVEN that the property described above will be deemed abandoned on the 21st day after
 the trustee’s date below, unless within 16 days of that date, an interested party:

    1) files a written objection, setting forth the specific grounds for the objection, with the clerk at
       1050 SW 6th Ave. #700, Portland, OR 97204 or 405 E 8th Ave #2600, Eugene OR 97401, and

    2) serves the objection on the trustee at Kenneth S. Eiler 515 NW Saltzman Rd. PMB 810
         Portland, OR 97229; kenneth.eiler7@gmail.com                                                   .




 Date:    11/18/2019                                    /s/ Kenneth S. Eiler
                                                                               Trustee




751 (12/1/2018)                           Page 2 of 2


                          Case 18-32159-tmb7        Doc 92      Filed 11/18/19
                          NOTICE OF INTENT TO ABANDON
                                   (paragraph 3)



Each one of these LLCs owns one or more pieces of real property each of which is subject to
various encumbrances. Per the debtor’s husband, many of the properties are in some stage of a
foreclosure proceeding, with some proceedings having been completed. The debtor’s husband
has asked the Trustee to take an active role in managing the debtor’s interest in these LLCs.
However, the bankruptcy estate does not have the funds to retain counsel to seek assumption of
the debtor’s interest in these LLCs, which are held jointly with her husband. Nor does the
bankruptcy estate have funds to litigate the validity of the liens against each of the properties
and/or the validity of the subsequent foreclosure proceedings. Nor does the bankruptcy estate
have funds to manage or improve those properties as needed. Finally, there is insufficient
financial information regarding the properties in each LLC to allow the Trustee’s accountant to
ascertain the tax consequences that may result from the liquidation of any of the assets held by
the LLCs.

This abandonment notice applies to all of the properties described in the debtor’s bankruptcy
schedules except for the property on Oak Shore Ln., which serves as the debtor’s residence, and
the property located on Hill Top Rd., which is subject to litigation pending in Utah.




                      Case 18-32159-tmb7         Doc 92     Filed 11/18/19
